DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the subject matter not supported by the original disclosure is the third air space defined by a second arm (as described in claim 7) being “separate from the second air space” that is defined by the vertical tower and a first arm (as described in amended 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, the limitation “the one of the strings” in line 15 renders the claim indefinite, because the claim has not previously specified one of the strings, and it is unclear which one of the strings is referred to. It appears that the word “the” before “one” should be deleted. In addition, it appears that “preforms” in the last line should read --performs--. Claims 11-16 are rejected in view of their dependency from claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert, Jr. (US Patent No. 8,011,664, hereinafter Hilbert) in view of Inflatables Palm Tree (non-patent literature; hereinafter Inflatables).
Regarding claim 1, Hilbert discloses a game system (10, Fig. 1; col. 3, lines 9-10) comprising: a selectively inflatable structure (col. 3, lines 45-51, “the arms, body, and base may be made from rubber or plastic and inflated with air”) comprising a bottom portion (base 22) defining a first air space (col. 3, lines 50-51), a vertical tower (stand 15) connected to and extending up and away from the bottom portion (22), and an arm (25; col. 4, lines 2-5) connected to and extending away from a top end of the tower (15), wherein the vertical tower (15) and the arm (25) also define an air space (col. 3, lines 50-51); the inflatable structure selectively transformable from a first, uninflated orientation to a second, inflated orientation (col. 3, lines 49-51, “inflated”) such that the inflatable structure (15, 22, 25) may float on the top of a body of water (col. 3, lines 45-51, “floatable”), the arm (25) ending in an anchor point (col. 4, lines 10-11), a string (30; col. 4, lines 12-15) having a first end tied to the anchor point (col. 4, lines 10-11) and a second end tied to a tossable object (ring-like members 35, col. 4, lines 10-23, or ball-like members, col. 4, lines 38-44); and a goal (hook 38, col. 4, lines 24-31, or baskets, col. 4, lines 38-40) connected to the vertical tower (15), the goal (38) associated with the tossable object (35) such that the goal (38) may receive the tossable object (35) when tossed toward the goal (35; col. 4, line 24; col. 4, lines 46-50). 


    PNG
    media_image1.png
    190
    288
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    191
    288
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    192
    288
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    193
    288
    media_image4.png
    Greyscale


Regarding claims 2 and 3, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hilbert further teaches the tossable object (35) and the goal (38) comprise a ring and a hook (col. 4, line 24, as shown in Fig. 1) (claim 2) or a ball and a basket (col. 4, lines 38-44) (claim 3).
Regarding claim 5, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hilbert further teaches that the vertical tower (15) and the arm (25) are inflatable (col. 3, lines 49 and 50, “arms, body, and base may be made from rubber or plastic and inflated with air”). Additionally, the examiner notes that the shape of Hilbert’s device resembles the shape of a palm tree, with the inflatable vertical tower (15) as the tree trunk and the arms (25) as the palm leaves (compare Hilbert’s Fig. 1 and Applicant’s Fig. 1). Moreover, Inflatables explicitly teaches the vertical tower is an inflatable tree trunk and the arm is an inflatable palm leaf (see Inflatables screenshots above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Hilbert in an aesthetic design resembling a palm tree, as obviously suggested by Hilbert’s Fig. 1 and explicitly taught by Inflatables, since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.04.I.
Regarding claim 7, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hilbert further teaches a second arm (25, Fig. 1) connected to and extending away from the top end of the vertical tower (15), wherein the second arm (25) defines a third air space (col. 3, lines 49-51, “arms … may be made from rubber or plastic and inflated with air”). 
Regarding claim 9, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 7. Inflatables further a third air space defined by a second arm (i.e., a second inflatable branch) is joined with the second air space (as evidenced by the simultaneous inflation of the trunk and the plurality of branches through a single valve, demonstrated in the YouTube video at 0:46-0:52).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hilbert in view of Inflatables, in further view of Richwagen (US Patent Pub. 2018/0221740, hereinafter Richwagen).
Regarding claim 4, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hilbert does not teach a beverage receptacle. However, in the art of inflatable floating toss game systems, Richwagen teaches that it may be desirable to include a beverage receptacle (Figs. 1-3, designated “cup holder” or “beverage holder”; para. 0004; para. 0017) on a floating portion of the game system, in order to “maximize customer experience” (para. 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hilbert by adding a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hilbert in view of Inflatables, in further view of Zavracky (US Patent No. 10,639,530, hereinafter Zavracky).
Regarding claim 8.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert in view of Big Mouth Toys “Palm Tree Beverage Boat” (non-patent literature; hereinafter Big Mouth).
Regarding claim 10, Hilbert discloses a game system (10, Fig. 1; col. 3, lines 9-10) comprising: a selectively inflatable palm-tree structure (col. 3, lines 45-51, “the arms, body, and base may be made from rubber or plastic and inflated with air”, the structure having a shape resembling a palm tree as shown in Fig. 1) transformable from an uninflated orientation to an inflated orientation (col. 3, lines 45-51, “inflated with air”), the inflatable structure including: an inflatable base (base 22) floatable on water (col. 3, lines 45-51, “floatable”) and defining an air space (col. 3, lines 50-51), an inflatable vertical member (stand 15; col. 3, lines 12-13; col. 3, lines 49-51) in the shape of a palm-tree trunk (see straight vertical shape of stand 15, Fig. 1; compare to straight vertical shape of Applicant’s tower 6) connected to and extending upwardly from the base (22) and defining an air space (col. 3, lines 50-51), and a plurality of inflatable arms (25; col. 4, lines 2-5; col. 3, lines 49-51) connected to a top of the vertical member (15), each of the arms (25) being in the shape of a palm leaf (see elongated shape of arms 25; compare to the elongated shape of Applicant’s arms 8), defining an air space (col. 3, lines 50-51) and having an anchor (col. 4, lines 10-11) on a tip portion thereof, wherein the base (22) includes a bottom portion floatable on the water (col. 3, lines 45-51) such that the structure is maintained in an upright position (col. 3, lines 45-49, “for a floatable … implementation of ring toss game apparatus 10”), a plurality of strings (30; col. 4, lines 12-15) each having a first end attached to one of the anchors (col. 4, lines 10-11); a plurality of rings (ring-like members 35, col. 4, lines 10-23) each attached to a second end of one of the strings (30) to be suspended 
	Hilbert does not explicitly teach that the base is disk-shaped. However, in the art of floating inflatable structures, Big Mouth teaches (NPL document, pg. 30) a selectively inflatable palm-tree structure (“Palm Tree Beverage Boat”) with an inflatable disk-shaped base (see annotated image below) with a bottom portion floatable on the water such that the palm-tree structure is maintained in an upright position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hilbert by changing the shape of the base to disk-shaped, as taught by Big Mouth, since Big Mouth teaches that a disk shape was known prior to Applicant’s invention to be a suitable shape for the floating base of an inflatable palm-tree shaped structure. 

    PNG
    media_image5.png
    325
    589
    media_image5.png
    Greyscale

In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.04.I.
	Regarding claim 16, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 10. Big Mouth further teaches the base defines a beverage receptacle (see annotated image above).
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert in view of Big Mouth, in further view of Inflatables.
Regarding claim 11, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 10. Hilbert and Big Mouth are silent with respect to the air 
Regarding claims 13-15, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 10. Hilbert and Big Mouth are silent with respect to the air spaces of the arms being connected to form one defined air space for the plurality of inflatable arms. However, Inflatables teaches a similar inflatable palm-tree structure (see screenshots above) comprising a plurality of inflatable arms (shown being inflated in screenshot at 0:51 above) with air spaces that are connected to form one defined air space for the plurality of inflatable arms (as evidenced by the simultaneous inflation of the arms, demonstrated in the YouTube video at 0:46-0:51) (claim 13), wherein the air spaces of the arms are connected with the air space of an inflatable vertical member (i.e., the palm tree trunk, as evidenced by the simultaneous inflation of the arms with the trunk, demonstrated in the YouTube video at 0:46-0:51) (claim 14); and wherein an air space of an inflatable base (shown being inflated in screenshot 0:44 above) is separate from air spaces of the arms and the vertical member (as claim 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Hilbert by configuring the air spaces of the arms to be connected to each other and to the air space of the vertical member, with the air space of the base separate from the air spaces of the arms and the vertical member, as taught by Inflatables, since Inflatables teaches that this configuration of air spaces was known prior to Applicant’s invention to be suitable for inflating an inflatable structure having a base, a vertical member, and a plurality or arms.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hilbert in view of Big Mouth, in further view of Zavracky.
Regarding claim 12, the modified Hilbert teaches the claimed invention substantially as claimed, as set forth above for claim 10. Hilbert and Big Mouth are silent with respect to the air space of each arm being separate from the air spaces of the other of the arms. However, Zavracky teaches that joining or separating adjacent air spaces of an inflatable structure were known to be suitable alternatives in the design of inflatable game structures. See Zavracky, col. 3, lines 35-45, describing the air spaces of tubular members (34, Fig. 1) being either joined (col. 3, lines 35-39) or separated (col. 3, lines 40-43), and similarly, the air spaces of the U-shaped member (14) and the base (12) being either joined (col. 4, lines 3-4) or separated (col. 4, lines 5-8). Because joining or separating adjacent air spaces of an inflatable structure were known prior to Applicant’s invention to be suitable design alternatives, as evidenced by Zavracky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Hilbert by separating the air space of each .
Response to Arguments
Applicant's arguments filed December 30, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Zavracky does not disclose arms or a vertical tower and therefore does not disclose air spaces arranged as now claimed, the examiner notes that the inflatable arms and vertical tower are taught by the primary reference, Hilbert. Moreover, cooperation of a vertical tower and arm to define a shared air space that is separate from an air space of a base, as recited in claim 1, is explicitly taught by Inflatables, as set forth above in response to Applicant’s amendment. In addition, the examiner notes that Zavracky’s teaching with respect to the known interchangeability of separate or joined air spaces in inflatable structures is considered to be applicable to a wide variety of inflatable shapes, including the palm tree shapes of the prior art, as discussed above with respect to dependent claims 8 and 12. 
In response to Applicant’s argument that new claim 10 is patentable for the same reasons as claim 1, the examiner notes that claim 10 does not recite the second shared air space on which Applicant’s arguments for claim 1 are based. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oriental Trading (non-patent literature) discloses an inflatable palm-tree structure with a disk-shaped base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 1, 2022/